STATE OF MINNESOTA

                                 IN SUPREME COURT

                                       A13-1332

Court of Appeals                                                             Dietzen, J.


State of Minnesota,

                      Respondent/Cross-Appellant,
                                                              Filed: February 11, 2015
                                                             Office of Appellate Courts
vs.

Brian Keith Schnagl, a/k/a
Brian Keith Schnagel,

                      Appellant/Cross-Respondent.

                              ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Tricia A. Loehr, Assistant Dakota County
Attorney, Hastings, Minnesota, for respondent/cross-appellant.

Cathryn Middlebrook, Chief Appellate Public Defender, Chelsie M. Willett, Assistant
State Public Defender, Saint Paul, Minnesota, for appellant/cross-respondent.

Angela Behrens, Kelly S. Kemp, Assistant Attorneys General, Saint Paul, Minnesota, for
amicus curiae Commissioner of Minnesota Department of Corrections.
                           ________________________

                                    SYLLABUS

      Judicial review of an administrative decision of the Commissioner of Corrections

implementing a sentence imposed by the district court may not be obtained by filing a

motion to correct a sentence under Minn. R. Crim. P. 27.03, subd. 9; instead, review may



                                           1
be obtained by filing a petition for a writ of habeas corpus pursuant to Minn. Stat.

§ 589.01 (2014).

      Affirmed as modified.

                                      OPINION

DIETZEN, Justice.

      Appellant Brian Schnagl was convicted of first-degree criminal sexual conduct

and received a stayed 98-month sentence together with a conditional-release term of

5 years. Following the violation of his probation, Schnagl served two-thirds of the

executed sentence and was then placed on supervised release. Schnagl subsequently

violated the terms of his supervised release, and the Minnesota Department of

Corrections (DOC) revoked his release and ordered him to serve the remaining portion of

his executed sentence in custody. The DOC recalculated the expiration date of Schnagl’s

conditional-release term to reflect the time he had spent in custody for his supervised-

release violations. Schnagl filed a motion to correct his sentence under Minn. R. Crim. P.

27.03, subd. 9, alleging that the DOC had illegally extended his conditional-release term.

In response to Schnagl’s motion, the State asserted the district court lacked jurisdiction

under Minn. R. Crim. P. 27.03, subd. 9, to review the Commissioner of Correction’s

administrative decision implementing the sentence imposed by the district court because

the court could not grant the relief requested. The district court concluded that it had

jurisdiction over the matter because Minn. R. Crim. P. 27.03, subd. 9, authorizes review

of the DOC’s administrative decisions implementing a sentence, and then denied the

motion to correct Schnagl’s sentence on the merits. The court of appeals affirmed.


                                            2
      We conclude that the district court has subject matter jurisdiction over a motion to

correct a sentence under Rule 27.03, subdivision 9. But, contrary to the district court’s

and court of appeals’ analyses, such a motion is not the proper procedure to obtain

judicial review of the Commissioner’s administrative decision implementing the sentence

imposed by the district court. Consequently, we affirm the decision of the court of

appeals affirming the district court’s denial of Schnagl’s motion to correct his sentence,

but we do so without reaching the merits of Schnagl’s motion. Specifically, we reject the

court of appeals’ conclusion that Rule 27.03, subdivision 9, is a proper procedure to

obtain judicial review of the Commissioner’s administrative decision. Because Schnagl

used the wrong procedure, a denial of his motion to correct his sentence was warranted.

      In August 2000, Schnagl was adjudicated delinquent by the district court of first-

degree criminal sexual conduct, Minn. Stat. § 609.342 (2014), and was sentenced to a

term of 98 months. The sentence was stayed and Schnagl was placed on probation. In

2004, Schnagl violated the conditions of his probation and the district court executed his

98-month sentence and imposed a 5-year conditional-release term in accordance with

Minn. Stat. § 609.109, subd. 7(a) (2000).1 Pursuant to Minn. Stat. § 244.101, subd. 1

(2014), the Commissioner released Schnagl from prison in July 2007, to serve the

remaining one-third of his sentence on supervised release in the community.

1
       Minnesota Statutes § 609.109, subd. 7, was repealed in 2005 and recodified at
Minn. Stat. § 609.3455, subd. 6 (2014). Act of May 31, 2005, ch. 136, art. 2, § 21, 2005
Minn. Laws 901, 929. The language is generally the same, although the conditional
release term is now 10 years, rather than 5. Unless otherwise indicated, we refer in this
opinion to the statute in effect when Schnagl was sentenced, Minn. Stat. § 609.109, rather
than the current version of the statute.


                                            3
       Schnagl was returned to custody for violating the conditions of his supervised

release on two separate occasions. First, Schnagl was arrested for failing to comply with

chemical dependency programing and testing in September 2007. A hearing officer

found that Schnagl violated the conditions of his supervised release, and therefore

revoked his release status, and ordered him to serve an additional 90 days of

incarceration. See Minn. Stat. § 244.05, subd. 3 (2014). Schnagl was released back into

the community in December 2007. Second, in February 2008, a warrant was issued for

Schnagl’s arrest because he left his treatment program and failed to notify his probation

agent of his location. Schnagl was subsequently apprehended, his supervised release was

revoked, and he was ordered to serve the remainder of his supervised-release term in

custody. When Schnagl was later released from custody to begin his conditional-release

term, the Commissioner notified Schnagl that he was not entitled to credit for the time

spent in custody for his supervised-release violations, and therefore his conditional-

release expiration date was extended to January 26, 2015.

       In February 2013, Schnagl filed a motion to correct his sentence pursuant to Minn.

R. Crim. P. 27.03, subd. 9, in Dakota County District Court. Schnagl relied on the

conditional-release statute, Minn. Stat. § 609.109, subd. 7(a), to argue that his supervised-

release term, whether served in custody or not, must be deducted from his 5-year

conditional-release term, and therefore the expiration date of his conditional-release term

had been illegally extended. He sought an order directing the DOC to subtract 32 months

and 20 days of supervised-release time from his 5-year conditional-release term. In

response, the State asserted that judicial review of the Commissioner’s administrative


                                             4
decision implementing the sentence imposed by the district court may not be obtained by

filing a motion to correct a sentence under Minn. R. Crim. P. 27.03, subd. 9, because the

rule does not authorize the requested relief. The State argued the district court lacked

jurisdiction over the matter. Alternatively, the State argued Schnagl’s motion lacked

merit.

         The district court concluded that the first sentence of Minn. R. Crim. P. 27.03,

subd. 9, which reads, “[t]he court may at any time correct a sentence not authorized by

law,” provided the authority to review the DOC’s administration of Schnagl’s original

sentence, and therefore the court had jurisdiction over the matter. Nevertheless, the court

denied the motion to correct Schnagl’s sentence on its merits, concluding Schnagl was

not entitled to credit against his conditional-release term for time spent incarcerated for

violations of his supervised-release conditions.2

         Schnagl appealed the denial of his motion to correct his sentence to the court of

appeals. On appeal, the State renewed its jurisdictional argument. Concluding that

Minn. R. Crim. P. 27.03, subd. 9, authorized review of the DOC’s administrative

decisions implementing the sentence imposed by the district court, the court of appeals

rejected the State’s jurisdictional argument. State v. Schnagl, No. A13-1332, 2013 WL
2
       A series of court of appeals decisions have similarly held that an offender’s
conditional-release term should not be reduced by time spent in custody for supervised-
release violations. See, e.g., State v. Ward, 847 N.W.2d 29, 34 (Minn. App. 2014), rev.
granted (Minn. June 17, 2014); Williamson v. State, No. A13-1783, 2014 WL 3396504,
at *1-2 (Minn. App. July 14, 2014); State v. Brown, No. A14-0036, 2014 WL 1875912, at
*2 (Minn. App. May 12, 2014), rev. granted (Minn. Aug. 5, 2014); State v. McCoy,
No. A13-2260, 2014 WL 1758388, at *2 (Minn. App. May 5, 2014), rev. granted (Minn.
July 15, 2014).


                                             5
6152348, at *2 (Minn. App. Nov. 25, 2013). Nevertheless, the court of appeals affirmed

the district court’s denial of Schnagl’s motion to correct his sentence, explaining that

Schnagl was not entitled to credit against his conditional-release term for time spent in

custody for supervised-release violations.3 Id. at *5-6.        Subsequently, we granted

Schnagl’s petition to review the denial of his motion to correct his sentence, and the

State’s conditional petition to review whether the district court had subject matter

jurisdiction over this matter.4

                                             I.

       The State argues that Schnagl’s motion to correct his sentence under Minn. R.

Crim. P. 27.03 was the wrong procedure to obtain judicial review of the Commissioner’s

administrative decision, and therefore the district court lacked subject matter jurisdiction.

According to the State, the proper procedure is a petition for a writ of habeas corpus

pursuant to Minn. Stat. § 589.01 (2014). We begin by examining the subject matter

jurisdiction of the district court and the two procedures in question, and then we

determine whether judicial review of the Commissioner’s administrative decision may be

obtained by filing a motion to correct a sentence under Minn. R. Crim. P. 27.03.


3
      Originally, Schnagl argued to the district court that he was entitled to credit for the
202 days he spent on warrant status. At oral argument before the court of appeals,
Schnagl conceded that he was not entitled to credit for that time period. Schnagl, 2013
WL 6152348, at *4 n.4.
4
        The Commissioner of the Minnesota Department of Corrections brought a motion
to appear and participate in this case as an amicus curiae, and that motion was granted.
The Commissioner joins the State in arguing that the district court lacked subject matter
jurisdiction in this case.


                                             6
                                              A.

       Subject matter jurisdiction is a court’s “statutory or constitutional power to

adjudicate the case.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). Put

differently, subject matter jurisdiction refers to a court’s authority “ ‘to hear and

determine a particular class of actions and the particular questions’ presented to the court

for its decision.” Giersdorf v. A & M Constr., Inc., 820 N.W.2d 16, 20 (Minn. 2012)

(quoting Robinette v. Price, 214 Minn. 521, 526, 8 N.W.2d 800, 804 (1943)); see also

Seehus v. Bor-Son Constr., Inc., 783 N.W.2d 144, 147 (Minn. 2010). Without subject

matter jurisdiction, the court must dismiss the claim. See Tischer v. Hous. & Redev.

Auth. of Cambridge, 693 N.W.2d 426, 427 (Minn. 2005) (holding that district court erred

in failing to dismiss claim for lack of subject matter jurisdiction).

       Minnesota’s district courts are courts of general jurisdiction that, with limited

exceptions not applicable in this case,5 have the power to hear all types of civil and

criminal cases. Minn. Const. art. VI, § 3; see In re Civil Commitment of Giem, 742
N.W.2d 422, 429 (Minn. 2007) (“Our state constitution provides a broad grant of subject

matter jurisdiction to the district court . . . .”). Article VI, Section 3 of the Minnesota

Constitution expressly states that “[t]he district court has original jurisdiction in all civil

and criminal cases.” District courts have original jurisdiction over the sentence imposed




5
       Special proceedings exclusively cognizable by some other court or tribunal are
excepted from the original jurisdiction of Minnesota district courts. Minn. Stat. § 484.01,
subd. 1(3) (2014).


                                              7
in a criminal case. See State v. Shattuck, 704 N.W.2d 131, 148 (Minn. 2005) (“[T]he

imposition of a sentence in a particular case . . . is a judicial function.”).

       Applying these principles here, we conclude the district court had subject matter

jurisdiction over Schnagl’s motion to correct his sentence. Having resolved the question

of subject matter jurisdiction, we consider the two procedures referenced in the State’s

argument: a motion to correct a sentence under Minn. R. Crim. P. 27.03 and a petition

for a writ of habeas corpus under Minn. Stat. § 589.01.

                                               B.

       Minnesota Rule of Criminal Procedure 27.03, subdivision 9, in relevant part,

provides that the district court may “at any time correct a sentence not authorized by

law.” It provides the district court with the authority to correct a sentence that was

unauthorized by law at the time it was imposed. See State v. Garcia, 582 N.W.2d 879,

881 (Minn. 1998); State v. Humes, 581 N.W.2d 317, 320 (Minn. 1998). For a sentence to

be unauthorized, it must be contrary to law or applicable statutes. See Humes, 581
N.W.2d at 319-20. Rule 27 authorizes the district court to correct an illegal sentence “at

any time.” Minn. R. Crim. P. 27.03, subd. 9 (emphasis added).

       We have approved of the use of Rule 27.03, subdivision 9, to correct the

conditional-release term of a previously imposed sentence. See Garcia, 582 N.W.2d at

881; Humes, 581 N.W.2d at 321. But in these cases, we concluded that the sentence as

originally imposed was incorrect, and the district court therefore had the power to correct

the sentence pursuant to Minn. R. Crim. P. 27.03, subd. 9. Garcia, 582 N.W.2d at 881

(“As [the statute] requires that Garcia’s sentence include a conditional release term, his


                                                8
original sentence without the term was unauthorized and the court had jurisdiction under

Minn. R. Crim. P. 27.03, subd. 9 to amend it.” (emphasis added)); Humes, 581 N.W.2d at

320 (“[T]he district court simply made an error of law in failing to include the mandatory

conditional release term” in the original sentence.).

                                             C.

       The writ of habeas corpus is a remedy available to a confined person to obtain

relief regarding the custody imposed, or the length of confinement in a given case. See

Minn. Stat. § 589.01 (“A person . . . restrained of liberty . . . may apply for a writ of

habeas corpus to obtain relief from imprisonment or restraint.”). Although we have not

expressly endorsed the use of habeas corpus to challenge the Commissioner’s

administrative decisions regarding the length of an offender’s release term, we have

implicitly approved it. See, e.g., State ex rel. Fox v. Young, 293 Minn. 527, 528, 199
N.W.2d 156, 156-57 (1972) (affirming the district court’s denial of habeas relief in a

challenge to the revocation of parole). In State ex rel. Bassett v. Tahash, 263 Minn. 447,

116 N.W.2d 564 (1962), we said “the function of the writ of habeas corpus is to relieve

one from unlawful restraint.” Id. at 448, 116 N.W.2d at 565. We have also recognized

that a petition for a writ of habeas corpus “allows the district court to review the petition,

hold a hearing if appropriate, and order relief” when the Commissioner’s “release

revocation process” is challenged. State v. Schwartz, 628 N.W.2d 134, 141 n.3 (Minn.

2001); see also State v. Clark, 270 Minn. 181, 183, 132 N.W.2d 811, 812 (1965)

(recognizing that “habeas corpus may be used as a postconviction procedure to inquire

into alleged violations of freedoms considered to be basic and fundamental”).


                                              9
                                             D.

       With these principles in mind, we return to the question of whether Schnagl’s

motion to correct his sentence is the proper procedure to obtain judicial review of the

Commissioner’s decision. Notably, a motion to correct a sentence under Minn. R. Crim.

P. 27.03, subd. 9, provides for review of the legality of the district court’s sentence at the

time it was imposed. In other words, the rule provides a procedure to challenge the

decisions of the district court. In contrast, an offender on supervised or conditional

release remains “in the legal custody and under the control of” the Commissioner of

Corrections, Minn. Stat. § 243.05, subd. 1(b) (2014), and therefore, a request for the

correction of a release term challenges the decision of the Commissioner of Corrections.

We note that the authority of a court to review a sentence is separate and distinct from

judicial authority to review the decisions of the Commissioner in administering the

sentence imposed. Compare Minn. Stat. § 244.11, subd. 2(b) (2014) (“[T]he court may

review the sentence imposed . . . .”), with Schwartz, 628 N.W.2d at 140 (stating that

supervised and conditional release “ ‘arise[] after the end of the criminal prosecution,

including imposition of sentence’ and [are] supervised by an administrative agency and

not by the court” (quoting Morrissey v. Brewer, 408 U.S. 471, 480 (1972))).

       Moreover, Rule 27.03, subdivision 9, does not provide the district court with a

procedural vehicle to address the administrative decisions of the Commissioner of

Corrections, such as calculating the number of days for which an offender is entitled to

credit and the expiration date of a conditional-release term.             Significantly, the

Commissioner’s administrative decision-making involving the calculation of the number


                                             10
of days, credits against a release date, or expiration date of a supervised- or conditional-

release term, does not involve the legality of the sentence imposed by the district court.

Instead, the Commissioner’s decision involves the gathering of facts, and application of

those facts to the sentence, to determine whether the offender has satisfied the terms of

the sentence imposed by the district court.

       Importantly, Rule 27.03 motions are filed in the criminal proceeding between the

State and the defendant in which the Commissioner is not a party and has no means to

intervene. Cf. State v. Stith, 292 N.W.2d 269, 275 (Minn. 1980) (declining to address a

challenge in a direct appeal to the calculation of an offender’s eligibility date for parole

“because the [DOC] is not a party to this action”). In the absence of the Commissioner as

a party, a district court’s order directing the Commissioner to correct the expiration date

of a conditional-release term could very well be a non-binding advisory opinion. See

Izaak Walton League of Am. Endowment, Inc. v. State Dep’t of Natural Res., 312 Minn.
587, 589, 252 N.W.2d 852, 854 (1977) (explaining that as a general rule “[t]he judicial

function does not comprehend the giving of advisory opinions”); see also State v.

Martinez-Mendoza, 804 N.W.2d 1, 9 (Minn. 2011) (stating that we do not issue advisory

opinions); State v. Arens, 586 N.W.2d 131, 132 (Minn. 1998) (same).

       Unlike a Rule 27.03 motion, a petition for a writ of habeas corpus provides the

district court with authority to review the Commissioner’s administrative decisions

regarding the calculation of the number of days for which an offender is entitled to credit,

and the expiration date of the conditional-release term. A habeas petition is a civil action

in which the Commissioner must be named as a party. See Minn. Stat. § 589.04(b)


                                              11
(2014); State v. Clark, 270 Minn. 181, 185, 132 N.W.2d 811, 814 (1965) (explaining that

in a habeas proceeding “the county attorney is not a proper respondent with custody”).

Moreover, the district court may conduct an evidentiary hearing with the petitioner and

Commissioner present to offer evidence and testimony that will provide a record for the

district court’s decision.6 See Schwartz, 628 N.W.2d at 141 n.3; Willoughby v. Utecht,

223 Minn. 572, 575, 27 N.W.2d 779, 781 (1947) (“Controverted questions of fact in

habeas corpus proceedings must be proved the same as in other legal proceedings.”).

       Consequently, we conclude that a motion to correct a sentence under Minn. R.

Crim. P. 27.03, subd. 9, is not the proper procedure to obtain judicial review of the

Commissioner’s administrative decision implementing the sentence imposed by the

district court. Instead, judicial review of the Commissioner’s administrative decision

implementing the sentence imposed may be obtained by a petition for a writ of habeas

corpus in which the Commissioner is a named party.7


6
       The language of Minn. Stat. § 589.02 (2014) allows the petitioner to petition for a
writ of habeas corpus in “the Supreme Court, Court of Appeals, or . . . the district court.”
However, we have long recognized the “intent of the legislature that wherever possible
petitioner should seek his writ of habeas corpus in the county where he is being
detained,” especially because appellate courts, as compared to the district courts, are “not
equipped to take testimony and to examine witnesses in the proceedings that would be
required by entertaining original writs of habeas corpus.” State ex rel. Alexander v. Rigg,
247 Minn. 110, 113, 76 N.W.2d 478, 480 (1956).
7
        As an alternative argument, the State argues, and the Commissioner agrees, that a
writ of certiorari is an acceptable procedure to challenge the Commissioner’s
administrative decisions regarding the implementation of sentences. See Minn. Stat. ch.
606 (2014); Honn v. City of Coon Rapids, 313 N.W.2d 409, 414 (Minn. 1981) (The writ
of certiorari is issued “to review the proceedings of a tribunal exercising judicial or quasi-
judicial functions.”). Because we conclude that a petition for a writ of habeas corpus is
                                                          (Footnote continued on next page.)

                                             12
                                            II.

      In sum, we conclude that a motion to correct a sentence under Minn. R. Crim. P.

27.03, subd. 9, is not the proper procedure to obtain judicial review of the

Commissioner’s administrative decision implementing the sentence imposed by the

district court.8 Instead, judicial review of the Commissioner’s administrative decision

implementing the sentence imposed may be obtained by filing a petition for a writ of

habeas corpus in which the Commissioner is a named party. Consequently, we affirm the

decision of the court of appeals affirming the district court’s denial of Schnagl’s motion

to correct his sentence, but we do so without reaching the merits of Schnagl’s motion.

Specifically, we reject the court of appeals’ conclusion that Rule 27.03, subdivision 9, is

a proper procedure to obtain judicial review of the Commissioner’s administrative

decision. Because Schnagl used the wrong procedure, a denial of his motion to correct

his sentence was warranted.9


(Footnote continued from previous page.)
an appropriate procedure to challenge the Commissioner’s administrative decisions
regarding the implementation of sentences, it is not necessary to reach this alternative
argument and therefore we decline to do so.
8
       Schnagl moves this court to strike portions of the DOC’s amicus brief on the
ground that it contains facts that are outside the record, and a paragraph of an affidavit
filed by the DOC on the ground that it contains facts that are not public and not in the
record. The DOC and the State oppose the motion to strike. Because we conclude that
Schnagl’s Rule 27.03, subdivision 9, motion is not the proper procedure to obtain judicial
review, it is not necessary to reach Schnagl’s motion to strike, and we decline to do so.
9
       Because we conclude that a Rule 27.03, subdivision 9 motion is not the proper
procedure to review the Commissioner’s administrative decision, we need not reach the
merits of Schnagl’s statutory interpretation argument. Nothing in this opinion should be
                                                      (Footnote continued on next page.)

                                            13
       Affirmed as modified.




(Footnote continued from previous page.)
read as precluding Schnagl from filing a petition for habeas corpus if he continues to seek
relief from the Commissioner’s decision and remains in custody.


                                            14